                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 OLIVER LUCK,                                       :   CASE NO. 3:20-cv-00516-VAB
                                                    :
                         Plaintiff,                 :
 v.                                                 :
                                                    :
 VINCENT K. MCMAHON and ALPHA                       :
 ENTERTAINMENT LLC,                                 :
                                                    :
                         Defendants.                :   JANUARY 22, 2021

                                        STIPULATION

       Pursuant to the Court’s Order (ECF No. 139), Plaintiff Oliver Luck (“Luck”) and

Defendant Alpha Entertainment LLC (“Alpha”) (collectively, the “Parties”) hereby enter into the

following Stipulation.

       1.      Luck withdraws his Amended Application for Prejudgment Remedy (ECF No. 115)

and Amended Motion for Disclosure of Assets (ECF No. 118) without prejudice, subject to

paragraph 3 below.

       2.      Alpha withdraws its Application for Prejudgment Remedy (ECF No. 127) and

Motion for Disclosure of Assets (ECF No. 133) without prejudice, subject to paragraph 3 below.

       3.      The Parties reserve the right to renew their respective Applications for

Prejudgment Remedy and Motions for Disclosure of Assets if: (a) the trial of this matter is

scheduled to commence after October 8, 2021; or (b) they have a good faith belief that renewal of

such application is required to provide security for a judgment to which they may be entitled.
 PLAINTIFF OLIVER LUCK                                 DEFENDANT ALPHA ENTERTAINMENT
                                                       LLC
 By: /s/ Andrew W. Zeitlin
 Andrew M. Zeitlin (ct21386)                           By: /s/ Jeffrey P. Mueller
 Joette Katz (ct30935)                                 Jerry S. McDevitt
 SHIPMAN & GOODWIN LLP                                 Curtis B. Krasik
 300 Atlantic Street                                   K&L GATES LLP
 Stamford, CT 06901                                    K&L Gates Center
 Telephone: (203) 324-8100                             210 Sixth Avenue
 Facsimile: (203) 324-8199                             Pittsburgh, PA 15222
 Email: azeitlin@goodwin.com                           Phone: (412) 355-6500
 Email: jkatz@goodwin.com                              Fax: (412) 355-6501
                                                       Email: jerry.mcdevitt@klgates.com
 Paul J. Dobrowski (phv10563)                          Email: curtis.krasik@klgates.com
 Vanessa L. Pierce (phv10561)
 DOBROWSKI, LARKIN & STAFFORD,                         Jeffrey P. Mueller (ct27870)
 L.L.P.                                                DAY PITNEY LLP
 4061 Washington Avenue, Suite 200                     242 Trumbull Street
 Houston, Texas 77007                                  Hartford, CT 06103
 Telephone: (713) 659-2900                             Phone: (860) 275-0100
 Facsimile: (713) 659-2908                             Fax: (860) 275-0343
 Email: pjd@doblaw.com                                 Email: jmueller@daypitney.com
 Email: vpierce@doblaw.com



                               CERTIFICATION OF SERVICE

        I hereby certify that, on January 22, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                                     /s/ Jeffrey P. Mueller
                                                     Jeffrey P. Mueller (ct27870)




                                                 2
